Citation Nr: 1618773	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-50 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1995 to April 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims folder is currently in the jurisdiction of the RO in New Orleans, Louisiana. 

The Veteran provided testimony at a videoconference hearing before the Board in January 2011.  A transcript of the hearing is of record.  In October 2012, the Board advised the Veteran that the Veterans Law Judge who conducted the January 2011 hearing is no longer employed by the Board and asked her whether she wished to appear at another hearing.  She was advised that if she did not respond within 30 days of the date of the letter, the Board would assume she did not want another hearing and would proceed accordingly.  The Veteran did not respond.  Thus, the Board has proceeded with the adjudication of her appeal.

In March 2011 and January 2015, the Board remanded the current issue for further development.


FINDING OF FACT

The Veteran's back disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that she currently has a back disability that was caused or aggravated by her military service.  See September 2006 claim, January 2011 hearing testimony and December 2014 IHP.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  When that that is the case, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Evidence 

The Veteran's service entrance examination in September 1995 noted normal spine and other musculoskeletal examination.  There was no notation of a back disability.  

The Veteran's service treatment records reveal multiple complaints of both upper and lower back pain in 1996 and 1997.  Notations were made that she had been diagnosed with mild scoliosis.  Other diagnoses included low back pain, scoliosis with back strain, paravertebral muscle spasm, and low back pain with scoliosis.  The April 1998 service separation examination report also noted mild scoliosis; the Veteran reported recurrent back pain at that time. 

Post-service, private treatment records show that the Veteran continued to complain of, and received treatment for, back pain.  A December 2010 private physician's letter noted that the Veteran had recently complained of back pain that she reported had been present since 1996-97.  "It developed while in the military and seemed worsened by her line of work.  Specifically she mentioned having to lift heavy pumps."

A May 2011 VA examination diagnosed slight thoracic spine kyphosis.  The examiner stated that the Veteran's present back complaints were not related to her service, however no reasons and bases for this opinion were provided.

Pursuant to the Board's most recent remand, a VA physician reviewed the record and provided an opinion dated in April 2015.  The VA physician stated that:

Scoliosis is often a developmental condition, and is frequently overlooked on exam unless it is severe.  Veteran at discharge was noted to have a mild scoliosis (less than 10 degrees), so mild that without X-ray confirmation the diagnosis may be unnoticed, or even considered clinically insignificant by other clinicians.  The diagnosis of a scoliosis so mild may be altered by stance, positioning, or even body habitus.  At the time of the C&P exam a number of years later, this mild scoliosis was not clinically obvious, and X-ray failed to confirm it.  Findings at that time were a mild thoracic kyphosis (a forward bending of the spine).  The diagnosis of scoliosis may have changed into kyphosis as the presentation of the spine changed over the years.  It is unlikely that scoliosis/kyphosis developed after entrance into service.  This tends to be a slow, developmental process, and one this mild may simply be overlooked on exam as being clinically insignificant.

Opinion:  It is therefore my opinion that the diagnosis of scoliosis in the Veteran is the same as the diagnosis of kyphosis, and that it is LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service.  No functional impairment, therefore no permanent aggravation, has been demonstrated.  This condition is MORE LIKELY THAN NOT developmental.

Analysis

As the Veteran's September 1995 enlistment examination indicates that the Veteran's spine was normal at that time, the Board finds that her current back disability did not preexist service because it was not "noted" upon entrance into service within the meaning of 38 U.S.C.A. § 1111.  Thus, the Board presumes that the Veteran was in sound condition upon her acceptance and finds that this presumption has not been rebutted.  In this regard, while the Board notes the opinion of the April 2015 VA physician that it was "unlikely" that the Veteran's kyphosis/scoliosis developed after her entrance into service, and that it was "more likely than not developmental," that based on that evidence VA has not met its "onerous" burden of proving by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  See, e.g., Cotant, supra.

In short, the evidence of record shows that the Veteran sought treatment for back pain on numerous occasions during service; that scoliosis was noted during service and on the service separation examination; and that the Veteran has a current diagnosis of kyphosis which has been medically determined to be "the same as" the inservice notation of scoliosis.  

Thus, because she had a normal spine examination at service entrance and since the evidence does not clearly and unmistakably show that her currently diagnosed kyphosis both existed prior to service and was not aggravated by service, the presumption of soundness has not been rebutted and the criteria for service connection have been met.  Thus, the appeal must be granted.  


ORDER

Service connection for a back disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


